Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-11 presently pending and are presented for examination.

Information Disclosure Statement
On 7/6/2021, the applicant filed an information disclosure statement (IDS) on the same day the Notice of allowance was mailed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the only document cited on this IDS is an NPL doc “Chinese Notification of Re-Examination for Chinese App No. 201810751277” which refers to 2 documents: DE102012104520A1 and CN1175777A.
It is further noted that DE102012104520 was previously cited on the IDS dated 10/26/2018 and was considered on 9/26/2020 while CN1175777A is of the family EP 0823766 which was previously cited on the IDS dated 10/26/2018 and was considered on 9/26/2020.

Allowable Subject Matter
Claims 1-4 and 6-11 remained allowed for reasons set forth in the action dated 7/6/2021.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYNESE V MCDANIEL/            Examiner, Art Unit 2859                  
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859